DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “define a timeline”, “divide the timeline into a series of time slots” and “entity being capable to claim at least one slot”.  This judicial exception is not integrated into a practical application because under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components (i.e. entity). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and the non-abstract elements are not sufficient to ensure that the claims amount to significantly more than the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because data manipulation itself is not a practical application, and the practical application itself needs to be explicitly recited in the claim (not just capable of being used as part of one). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “entities” and “entity” in claims 1, 3, 8 and 10 are a relative term which renders the claim indefinite. The term “entities” and “entity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Furthermore, it is unclear what component or element the applicant considers to be an “entity” or “entities” since there is no description or special definition in the specification.
Additionally, claims 1 and 8 are unclear since the claims recite “providing neuromodulation”, yet there are no “steps” recited, components or elements directed to the “providing of neuromodulation”. Further clarification is requested.  
Regarding claim 7, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroll et al. (US 7,565,195 B1). 
As to claims 1, 8 and 15, as best understood in light of the rejections under 35 U.S.C. 101 and 35 U.S.C. 112, Kroll et al. discloses “the system 100 can be configured to support triple timing optimal ventricular pacing to obtain optimal hemodynamics. For example, one slave unit is placed 1 cm down from the ventricular base by the lateral cardiac vein while a second slave is placed 3 cm down by the same vein. Then, the first slave unit is paced and the second is paced 10 ms later, and finally, the RV tip electrode is paced another 15 ms later. Similarly, this is extendable to 4 or more left sided slave units” (cols. 5-6, lines 59-67 and 1-4, respectively).  Therefore, since neuromodulation is provided by several entities (i.e., slave units and electrodes) during a treatment time (i.e., the “timeline”) at specific intervals or time slots (i.e., at start time, 10 ms later and 15 ms later, etc.), Kroll et al. discloses “the following steps: Define a timeline (T) in which neuromodulation may be provided; Divide the timeline (T) into a series of time slots; Provide several neuromodulation entities, each entity being capable to claim at least one slot exclusively for providing neuromodulation”.
As to claims 2 and 9, as best understood in light of the rejections under 35 U.S.C. 101 and 35 U.S.C. 112, Kroll et al. discloses a pacemaker to provide pacing therapy. Since pacing is neurostimulation, Kroll et al. discloses neurostimulation. 
As to claims 3 and 10, as best understood in light of the rejections under 35 U.S.C. 101 and 35 U.S.C. 112, Kroll et al. discloses an arbitration unit (master pacing unit) which assigns a slot to one of the claiming neuromodulation entities (see Figures 1-2 and 6, for example).
As to claims 4 and 11, as best understood in light of the rejections under 35 U.S.C. 101 and 35 U.S.C. 112, Kroll et al. discloses the arbitration unit (master pacing unit) assigns the slot randomly (e.g., col. 16, lines 27-56).
As to claims 5 and 12, as best understood in light of the rejections under 35 U.S.C. 101 and 35 U.S.C. 112, Kroll et al. discloses the arbitration unit (master pacing unit) assigns the slot based on at least one predefined rule or a set of predefined rules (e.g., cols. 5-6, lines 59-67 and 1-4, respectively; col. 10, lines 28-38; also see Figure 6).
As to claims 6-7 and 13-14, as best understood in light of the rejections under 35 U.S.C. 101 and 35 U.S.C. 112, Kroll et al. discloses “the first slave unit is paced and the second is paced 10 ms later, and finally, the RV tip electrode is paced another 15 ms later” (cols. 5-6, lines 59-67 and 1-4). Therefore, Kroll et al. discloses the slots are at least partially equally spaced and are at least partially unequally spaced to create ramping scenarios. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                  /ALYSSA M ALTER/Primary Examiner, Art Unit 3792